Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Sreenivas et al (US 6,795,020 B2), hereinafter Sreenivas, in view of Palevsky et al (US 2014/0145891 A1), hereinafter Palevsky, teaches a dual band antenna comprising a first radiating element oriented at a first predetermined angle, the first radiating element operating in a first frequency band; a second radiating element oriented at a second predetermined angle, the second radiating element operating in a second frequency band; a ground plane comprising a first slot associated with the first radiating element and a second slot associated with the second radiating element; a first feed probe associated with the first radiating element; and a second feed probe associated with the second radiating element.
Neither Sreenivas nor Palevsky further teaches the configuration wherein the first feed probe includes a top first feed probe and a bottom first feed probe crossing the top first feed probe; and wherein the second feed probe includes a top second feed probe and a bottom second feed probe crossing the top second feed probe.
Claims 2-11 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 12, Sreenivas/Palevsky teaches a dual band antenna comprising a first array of radiating elements operating in a first frequency band and a second array of radiating elements operating in a second frequency band, wherein each radiating element of the first array of radiating elements is spaced based at least in part on the first frequency band and each radiating element of the second array of radiating elements is spaced based at least in part on the second frequency band; a ground plane comprising a first set of slots associated with the first array of radiating elements and a second set of slots associated with the second array of radiating elements, each slot of the first set of slots associated with a corresponding radiating element of the first array of radiating elements, each slot of the second set of slots associated with a corresponding radiating element of the second array of radiating elements; a first set of feed probes associated with the first array of radiating elements, each feed probe in the first set of feed probes providing energy to a corresponding radiating element of the first array of radiating elements using a slot of the first set of slots; a second set of feed probes associated with the second array of radiating elements, each feed probe in the second set of feed probes providing energy to a corresponding radiating element of the second array of radiating elements using a slot of the first set of slots.
Neither Sreenivas nor Palevsky further teaches the configuration wherein the first feed probe includes a top first feed probe and a bottom first feed probe crossing the top first feed probe; and wherein the second feed probe includes a top second feed probe and a bottom second feed probe crossing the top second feed probe.
Claims 13-17 are allowed for at least the reason for depending, either directly or indirectly, on claim 12.
Regarding claim 18, Sreenivas/Palevsky teaches a system comprising a terminal; an antenna connected to the terminal, wherein the antenna comprises a plurality of radiating elements, each radiating element of the plurality of radiating elements operating in a corresponding frequency band; a ground plane comprising a plurality of slots, each slot of the plurality of slots associated with a corresponding radiating element of the plurality of radiating elements; and a plurality of feed probes, each feed probe of the plurality of feed probes associated with a corresponding radiating element of the plurality of radiating elements.
Neither Sreenivas nor Palevsky, however, further teaches that each feed probe of the plurality of feed probes includes a top feed probe and a bottom feed probe crossing the top feed probe.
Claims 19 and 20 are allowed for at least the reason for depending on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845